NO. 12-20-00111-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MEMORIAL MEDICAL CENTER OF                                §   APPEAL FROM THE 159TH
EAST TEXAS AND MEMORIAL
HEALTH SYSTEM OF EAST TEXAS,
APPELLANTS
                                                          §   JUDICIAL DISTRICT COURT
V.

LARRY SHORT,
APPELLEE                                                  §   ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellants, Memorial Medical Center of East Texas and Memorial Health System of East
Texas, filed a motion to dismiss this appeal. The motion states that the parties reached a full and
final settlement of all issues in the underlying suit. No decision has been delivered in this
appeal. Accordingly, Appellants’ motion to dismiss is granted, and the appeal is dismissed. See
TEX. R. APP. P. 42.1. All costs are taxed against the party incurring same.
Opinion delivered December 16, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       DECEMBER 16, 2020


                                        NO. 12-20-00111-CV


                  MEMORIAL MEDICAL CENTER OF EAST TEXAS AND
                    MEMORIAL HEALTH SYSTEM OF EAST TEXAS,
                                  Appellants
                                     V.
                               LARRY SHORT,
                                   Appellee


                               Appeal from the 159th District Court
                    of Angelina County, Texas (Tr.Ct.No. CV-00545-15-08)

       THIS CAUSE came on to be heard on the motion of the Appellants to dismiss the appeal
herein, and the same being considered, it is hereby ORDERED, ADJUDGED and DECREED by
this Court that the motion to dismiss be granted and the appeal be dismissed, and that the
decision be certified to the court below for observance. All costs are taxed against the party
incurring same.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.